Citation Nr: 0024811	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability (claimed as trapezius strain).

2.  Entitlement to service connection for a right shoulder 
disability (claimed as tendonitis).

3.  Entitlement to an initial compensable evaluation for shin 
splints of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1989 until 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997, rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO denied the veteran's claims for service connection for 
a left shoulder disability (claimed as trapezius strain) and 
a right shoulder disability (claimed as tendonitis).  Service 
connection for shin splints of the left leg was granted and 
assigned a noncompensable evaluation.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he has a left shoulder disability (claimed 
as trapezius strain).  

2.  The veteran has not submitted competent medical evidence 
establishing that he has a right shoulder disability (claimed 
as tendonitis).  

3.  The veteran's shin splints of the left leg are manifested 
by complaints of pain and an inability to run or do strenuous 
activities; reports of trouble standing for long periods of 
time; descriptions of flare ups once or twice a month 
depending on unusual walking or unusual activity; knee 
flexion bilaterally to 140 degrees and extension to 0 
degrees; normal bilateral ankle range of motion; normal X-
rays of the right and left tibia and fibula.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder disability (claimed as trapezius strain) is not well 
grounded.  38 U.S.C.A. 5107 (a) (West 1991). 

2.  The claim of entitlement to service connection for a 
right shoulder disability (claimed as tendonitis) is not well 
grounded.  38 U.S.C.A. 5107 (a) (West 1991).  

3.  The criteria for a rating of 10 percent for shin splints 
of the left leg have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5020 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he is entitled to service 
connection for a left shoulder disability (claimed as 
trapezius strain) and a right shoulder disability (claimed as 
tendonitis).  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 101(16), 
1110, 1131 (West 1991).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (1999).  

However, a veteran who submits a claim(s) for benefits to the 
VA shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. 5107 (a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical evidence, or in some instances, 
lay evidence of an in-service incidence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69. 

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition currently exists (in-
service incidence or aggravation of a disease).  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered to demonstrate its existence. 

If the chronicity provision is not applicable, a claim still 
may be well-grounded pursuant to the same regulation if the 
evidence shows that the condition was observed during 
service, or any applicable presumptive period, and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating (nexus) the current condition to 
that symptomatology (current condition).  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  However, in the two issues 
under consideration in this claim, the veteran has failed to 
submit credible evidence of a diagnosis of either a left 
shoulder or a right shoulder disability.  

The veteran's service medical records indicate that the 
veteran was seen for complaints of left and right shoulder 
pain, left trapezius strain, mild cold weather injuries to 
both of his upper extremities and a right shoulder injury.  
The private post service medical records show that the 
veteran was treated for complaints of left and right shoulder 
pain.  However, a disability or disorder was not diagnosed.  
The veteran has not submitted competent medical evidence of a 
current diagnosis of a left or right shoulder disability.  
The only evidence of the existence of either of these 
disabilities is the veteran's RO hearing testimony and 
written statements contained in his claim.  Because the 
veteran is a layperson with no medical training or expertise, 
his contentions standing along do not constitute competent 
medical evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Moreover, there is 
no evidence of a relationship between his current symptoms of 
shoulder pain and the complaints noted in service.

Accordingly, as the veteran has not submitted competent 
medical evidence establishing that he currently has a left or 
right shoulder disability, his claims must be denied as not 
well grounded.  The duty to assist is not triggered until a 
claimant has submitted a well-grounded claim.  See Epps, 126 
F.3d at 1467-68.  In these claims, the veteran has failed to 
submit such claims; therefore the Department has no 
obligation to further assist the veteran in developing facts 
pertinent to his claims and the claims must fail.  See Morton 
v. West, 12 Vet. App. 477 (1999).  

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claims.  As such, there is no duty on the part of 
the VA under 38 U.S.C.A. 5103 (a) (West 1991) to notify the 
veteran of evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims and to explain why his current 
attempts fail.  

II.  Increased Evaluation 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. 4.45 (1999).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

In August 1997 the veteran complained of bilateral shin pain, 
which was severe when running.  The assessment was a possible 
shin injury.  The Medical Evaluation Board report, dated May 
1997, included a diagnosis shin splints.  

The VA examined the veteran in June 1998.  He reported that 
he had trouble standing for long periods of time and also 
that he could not run.  The veteran indicated that he had 
flare ups maybe once or twice a month if he did any unusual 
walking or unusual activity.  He has not used crutches, 
braces, canes or corrective devices.  He had had no surgery 
for the disability.  The veteran stated that he had not had 
any fractures or dislocations.  The disability did affect his 
daily living activities; he noted that he could not jog, or 
engage in strenuous running or other strenuous activities.  

Upon examination his legs showed no obvious abnormalities.  
Knee flexion bilaterally was to 140 degrees and extension was 
to 0 degrees.  The range of motion of his ankles was normal.  
X-rays of the right and left tibia and fibula were normal.  
The diagnosis was shin splints with residual disability as 
noted.  

Synovitis is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5020.  A note to that code provides that 
synovitis will be rated on limitation of motion of the 
affected part, as degenerative arthritis.  Under DC 5260, 
which rates limitation of flexion, flexion limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 60 
degrees warrants a 0 percent (noncompensable) rating.  DC 
5261 provides that extension limited to 10 degrees warrants a 
10 percent rating.  Extension limited to 5 degrees warrants a 
0 percent rating.  Thus, as the VA examination report 
indicates no limitation of flexion or extension, a 
compensable (10 percent) rating for shin splints of the left 
leg is not warranted under these codes.

The Board notes that the RO assigned a 10 percent evaluation 
for the veteran's shin splints of the right leg based on 
reports of painful motion.  The veteran stated that the right 
leg was more painful than the left leg.  In the December 1997 
rating decision the RO noted that the veteran complained of 
pain in both legs but only assigned a 10 percent evaluation 
based on pain in the right leg because it was more painful 
than the left.  The RO unreasonably distinguished the right 
leg pain from the left leg pain.  The regulations provide 
that a compensable evaluation is to be assigned based on 
pain, not on more pain than the other leg.  38 C.F.R. § 4.45.  
If a 10 percent evaluation is assigned for the shin splints 
of the right leg based on pain then it follows that if there 
is also pain associated with shin splints of the left leg 
then a 10 percent evaluation should be assigned for shin 
splints of the left leg also.  

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Impairment during exacerbations, or flare-
ups, of his condition has been demonstrated.  As noted during 
the examination, the veteran reported that he had trouble 
standing for long periods of time, that he could not run, he 
had flare ups maybe once or twice a month if he did any 
unusual walking or activity, and that he could not jog, do 
strenuous running or strenuous activities.  There is, 
therefore, a basis for the assignment of a 10 percent 
schedular rating for the veteran's shin splints of the left 
leg.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5020, 5003; DeLuca, supra.

After consideration of the slight functional loss associated 
with the veteran's shin splints of the left leg, the Board 
finds that the veteran's shin splints of the left leg are 
productive of slight, but no more than slight, impairment.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202(1995).  
Therefore, a 10 percent rating is warranted.

As ankylosis, recurrent subluxation, lateral instability, 
removed or dislocated semilunar cartilage, with locking, 
pain, or effusion into the joint, nonunion or malunion of the 
tibia and fibula, nor genu recurvatum, have not been shown by 
the medical evidence of record, DC's 5256, 5257, 5258, 5259, 
5262, and 5263 are not applicable.  In determining a rating 
for a disability, the Board may only consider those factors, 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  

In reaching its decision the Board has carefully considered 
the history of the veteran's shin splints of the left leg and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4 (pertaining to extra-schedular evaluation), 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability is so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, so 
as to render application of the regular schedular standards 
impractical and to thus warrant extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for a left shoulder disability (claimed as 
trapezius strain) is denied.  

A well-grounded claim not having been submitted, service 
connection for a right shoulder disability (claimed as 
tendonitis) is denied.  

A 10 percent rating is granted for shin splints of the left 
leg, subject to the controlling regulations governing the 
payment of monetary benefits.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

